   4:20-cv-03014-JMG-CRZ Doc # 51 Filed: 01/04/21 Page 1 of 2 - Page ID # 140




                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

 CURT R. THEGE,                                )
                                               )
        Plaintiff,                             )
                                               )
 vs.                                           )        Civil Action No.: 4:20-cv-3014
                                               )
 BNSF RAILWAY COMPANY,                         )
                                               )
        Defendant.                             )
                                               )

                                  PROTECTIVE ORDER



       Pursuant to Defendant BNSF Railway Company’s (“BNSF”) Motion for Protective Order

filed by BNSF on December 31, 2020 the Court hereby finds and Orders as follows:

       1.      BNSF has filed an unopposed motion for a protective order concerning certain

confidential materials arising out of a prior injury incident involving former BNSF employee

Douglas D. Zavadil (“Zavadil Incident Materials”) in approximately December 2001 that may be

produced in this matter. BNSF seeks to limit use and disclosure of these materials within the

confines of this case.

       2.      The Zavadil Incident Materials contain information related to an alleged injury

incident in December 2001 involving a former employee who is not party to this litigation. Being

that Mr. Zavadil is a non-party, there is an interest in and good cause for maintaining

confidentiality of materials related to his alleged injury incident and a Protective Order of the

limited scope requested by BNSF is therefore appropriate under Fed. R. Civ. P. 26(c).

       3.      The Zavadil Incident Materials are confidential; BNSF therefore has an interest in

maintaining confidentiality of Zavadil Incident Materials.     The Zavadil Incident Materials

(including all materials from related litigation) which BNSF wishes to keep confidential and from
   4:20-cv-03014-JMG-CRZ Doc # 51 Filed: 01/04/21 Page 2 of 2 - Page ID # 141




being disclosed to the public or anyone outside the confines of the instant litigation shall be

designated as such by stamping or labeling these materials as “Confidential—Subject to Protective

Order” in a conspicuous place and manner.

        4.      BNSF, prior to producing the Zavadil Incident Materials, may redact personally

identifying information including social security numbers, employee identification numbers, and

sensitive personal medical information.

        5.      These Zavadil Incident Materials shall be treated as confidential by all parties and

their representatives and shall not be disclosed to anyone except those necessary for the defense

or prosecution of this suit. No such disclosure shall be made to anyone outside the context of the

instant litigation.

        6.      If any of these materials are filed with the Court as part of the record in this case,

they shall be filed under seal and shall remain under seal until withdrawn or until further Order of

the Court.



        January 4, 2021.
        Dated this______day of _____________, 20___. BY THE COURT:


                                                       BY THE COURT:
                                                           _______________________
                                                           Cheryl R. Zwart
                                                           United States Magistrate Judge
                                                       __________________________
